 Case 1:21-ap-01008-MB         Doc 5 Filed 02/05/21 Entered 02/05/21 10:36:38        Desc
                               Main Document     Page 1 of 2


1    STEVEN T. GUBNER – Bar No. 156593
     JESSICA L. BAGDANOV – Bar No. 281020
 2   RYAN F. COY – Bar No. 324939
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Emails:    sgubner@bg.law
                jbagdanov@bg.law
 6              rcoy@bg.law
 7   Attorneys for David Seror, Chapter 7 Trustee
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                 SAN FERNANDO VALLEY DIVISION
11

12     In re                                            Case No.: 1:19-bk-10959-MB
13     HEAVEN HOSPICE INC.,                             Adv. Case No.: 1:21-ap-01008-MB
14                           Debtor.                    Chapter 7
15     ______________________________________
                                                           NOTICE OF WITHDRAWAL OF
16     DAVID SEROR, Chapter 7 Trustee,                     DOCKET NO. 3, SUMMONS SERVICE
                                                           EXECUTED
17                           Plaintiff,
18     v.
19     ADAM RUBANENKO, an individual, and
       ROY RUBANENKO, an individual,
20
                             Defendants.
21

22

23

24

25

26

27

28



                                                    1
 Case 1:21-ap-01008-MB         Doc 5 Filed 02/05/21 Entered 02/05/21 10:36:38            Desc
                               Main Document     Page 2 of 2


1           PLEASE TAKE NOTICE THAT counsel for David Seror, Chapter 7 Trustee, would like

 2   to withdraw docket entry number 3 of the above-entitled matter.

 3

 4   DATED: February 5, 2021                     BRUTZKUS GUBNER

 5
                                                 By: /s/ Ryan F. Coy
 6                                                  Steven T. Gubner
 7
                                                    Jessica L. Bagdanov
                                                    Ryan F. Coy
 8                                                  Attorneys for David Seror, Chapter 7 Trustee

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      2
